                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


JOHN CHARLES WHITE,

    Plaintiff,                             Civil No. 18-10317 (RMB)

          v.                          MEMORANDUM OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

    Defendant.




BUMB, United States District Judge:

     This matter comes before the Court upon an appeal by

Plaintiff John Charles White from a denial of social security

disability benefits on June 4, 2014. The denial of benefits was

upheld by the Administrative Law Judge (“ALJ”) on May 7, 2017.

[Record of Proceedings, “R.P.”, p. 37]. The ALJ’s decision is the

final decision of the Commissioner. [Id.]. Plaintiff commenced

this civil action seeking review of the Commissioner’s final

decision pursuant to 42 U.S.C. § 405(g).

     For the reasons set forth below, the Court VACATES the

decision of the ALJ and REMANDS for proceedings consistent with

this Memorandum Opinion and Order.




                                 1
I.   STANDARD OF REVIEW

     When reviewing a final decision of an ALJ with regard to

disability benefits, a court must uphold the ALJ’s factual

decisions if they are supported by “substantial evidence.” Knepp

v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

1383(c)(3). “Substantial evidence” means “‘more than a mere

scintilla.   It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (quoting Cons. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d 422,

427 (3d Cir. 1999).

     In addition to the “substantial evidence” inquiry, the court

must also determine whether the ALJ applied the correct legal

standards. See Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.

1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).   The

Court’s review of legal issues is plenary. Sykes, 228 F.3d at 262

(citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d

Cir. 1999)).

     The Social Security Act defines “disability” as the inability

“to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than twelve months.” 42

U.S.C. § 1382c(a)(3)(A).   The Act further states,
                                  2
     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment
     or impairments are of such severity that he is not
     only unable to do his previous work but cannot,
     considering his age, education, and work experience,
     engage in any other kind of substantial gainful work
     which exists in the national economy, regardless of
     whether such work exists in the immediate area in
     which he lives, or whether a specific job vacancy
     exists for him, or whether he would be hired if he
     applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step, sequential

analysis for evaluating a claimant’s disability, as outlined in 20

C.F.R. § 404.1520(a)(4)(i-v).   In Plummer, 186 F.3d at 428, the

Third Circuit described the Commissioner’s inquiry at each step of

this analysis:

     In step one, the Commissioner must determine whether
     the claimant is currently engaging in substantial
     gainful activity. 20 C.F.R. § 1520(a). If a claimant
     is found to be engaged in substantial activity, the
     disability claim will be denied. Bowen v. Yuckert,
     482 U.S. 137, 140 (1987).

     In step two, the Commissioner must determine whether
     the claimant is suffering from a severe impairment.
     20
     C.F.R. § 404.1520(c). If the claimant fails to show
     that [his] impairments are “severe,” she is ineligible
     for disability benefits.

     In step three, the Commissioner compares the medical
     evidence of the claimant’s impairment to a list of
     impairments presumed severe enough to preclude any
     gainful work. 20 C.F.R. § 404.1520(d). If a claimant
     does not suffer from a listed impairment or its
     equivalent, the analysis proceeds to steps four and
     five.


                                  3
      Step four requires the ALJ to consider whether the
      claimant retains the residual functional capacity to
      perform her past relevant work. 20 C.F.R. §
      404.1520(d). The claimant bears the burden of
      demonstrating an inability to return to her past
      relevant work. Adorno v. Shalala, 40 F.3d 43, 46 (3d
      Cir. 1994). If the claimant is unable to resume her
      former occupation, the evaluation moves to the final
      step.

      At this [fifth] stage, the burden of production shifts
      to the Commissioner, who must demonstrate the claimant
      is capable of performing other available work in order
      to deny a claim of disability. 20 C.F.R. § 404.1520(f).
      The ALJ must show there are other jobs existing in
      significant numbers in the national economy which the
      claimant can perform, consistent with her medical
      impairments, age, education, past work experience, and
      residual functional capacity.     The ALJ must analyze
      the   cumulative   effect   of   all   the   claimant’s
      impairments in determining whether she is capable of
      performing work and is not disabled. See 20 C.F.R. §
      404.1523. The ALJ will often seek the assistance of a
      vocational expert at this fifth step. See Podedworny v.
      Harris, 745 F.2d 210, 218 (3d Cir. 1984).


II.   FACTUAL & PROCEDURAL BACKGROUND

      A.   Procedural History

      The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.

      Plaintiff was born on November 11, 1960, and was 51 years old

at the alleged onset date. [Pl.’s Br., p. 4].    He applied for

Social Security Disability Benefits on February 1, 2014, alleging

an onset of disability beginning June 1, 2012. [R.P., p. 29].

      Plaintiff meets the insured status requirements of the Social

Security Act through December 31, 2013. [Id.]. Plaintiff alleges
                                   4
disability due to high blood pressure, high cholesterol, diabetes

with neuropathy and retinopathy, acid reflux disease, bowel issues

from pancreas hernia, a double transplant, osteoporosis, tunnel

vision and a weak immune system.”. [Id. at 33-34].

     A disability hearing was held on January 19, 2017.   The ALJ

heard testimony from Plaintiff and a Vocational Expert. The ALJ

found Plaintiff was not disabled under sections 216(i) and 223(d)

of the Social Security Act from June 1, 2012 through December 31,

2013. [Id. at 29].

     In addition, Plaintiff filed an application for supplemental

security income on January 24, 2014. Based on findings from a May

1, 2014 ophthalmological exam, the claimant was awarded benefits.

Because the ALJ’s decision deals only with the relevant time

period starting June 1, 2012 through December 31, 2013, the ALJ

stated that her decision did not disturb the supplemental security

income benefits finding. [Id.]

     B.   Plaintiff’s Medical History and Testimony

     In January 2001, Plaintiff underwent surgery for a pancreas

and kidney transplant. [Id. at 33]. In addition, Plaintiff has

undergone 18 eye surgeries, all of which occurred prior to his

disability onset date. [Id. at 34]. Plaintiff received medical

care through the Bureau of Prisons Health Services while he was

incarcerated from 2009 through February 2014.


                                 5
     Plaintiff’s treatment records from 2010 through 2013

consistently revealed that Plaintiff’s confrontation visual fields

are extremely limited in both eyes. These records also indicated

that Plaintiff has significant scarring in both eyes. Medical

professionals informed Plaintiff that he would eventually lose his

peripheral vision. [Id.].

     Plaintiff testified at his hearing that he previously worked

in maintenance/carpentry. [Id. at 58]. Plaintiff ceased working in

June 2012 when he was incarcerated. [Id. at 54]. While in prison,

Plaintiff worked in the woodshop, and “eventually weaned himself

off the machines in towards the end of 2012/beginning of 2013

because of the potential danger due to his eye issues.” [Id. at

34]. When asked about his peripheral vision, Plaintiff testified

that his side peripheral vision is impacted, as well as above and

below. [Id. at 55, 68]. Plaintiff also testified that he drives

short distances in the daytime, on familiar roads, turning his

head side to side in order to see peripherally. [Id.].

     An impartial vocational expert (“VE”) testified at the

Plaintiff’s hearing. The VE stated that the Plaintiff’s past

relevant work as a carpenter was medium to heavy in exertion and

skilled in nature. [Id. at 73]. The ALJ consistently asked the VE

hypothetical questions regarding depth perception, but not

peripheral vision. [Id. at 73, 74, and 75]. The VE testified that

a hypothetical person could not perform Plaintiff’s past relevant
                                 6
work as a carpenter, but could perform a number of jobs existing

in the national economy, such as small products assembler,

electrical accessories assembler, and plastic hospital products

assembler,” all of which the VE stated did not require changes in

depth perception.[Id. at 75-76].



III.   ALJ’S DETERMINATION

       The ALJ concluded that the Plaintiff was not “under a

disability, as defined in the Social Security Act, at any time

from June 1 2012, the alleged onset date through December 31,

2013, the date of last insured.” [Id. at 37].    Relevant to the

issues presented on appeal, the ALJ found that the plaintiff has

the following severe impairments: “diabetes with retinopathy and

status-post kidney pancreas transplant.” 1 [Id. at 31]. The ALJ also

found Plaintiff has non-severe impairments of “hypertension,

gastroesophageal reflux disease, status-post cataract surgery in

the right eye and osteopenia.”. [Id. at 32].

       The ALJ determined Plaintiff’s residual functional capacity

(RFC) concluding that he was able to perform light work with


1 Diabetic retinopathy “affects blood vessels in the light-
sensitive tissue called the retina that lines the back of the eye.
It is the most common cause of vision loss among people with
diabetes and the leading cause of vision impairment and blindness
among working-age adults.” Facts About Diabetic Eye Disease,
National Eye Institute, (Sept. 2015),
https://nei.nih.gov/health/diabetic/retinopathy.

                                   7
postural and physical limitations. [Id. at 33]. Specifically, the

ALJ’s RFC determination states that Plaintiff “requires a job

involving no more than occasional changes in depth perception; and

was expected to be off-task 5% of the workday in addition to

normal breaks due to symptoms.”[Id.].

      During her Step Four analysis, the ALJ determined that the

Plaintiff could not perform any past relevant work, and at Step

Five, concluded that Plaintiff could perform a significant number

of jobs that exist in the national economy such as an assembler

for small products, assembler for electrical accessories, and an

assembler for plastic hospital products. [Id.].



IV.   ANALYSIS

      Remand is appropriate for the following reason as set forth

below.

      A. ALJ’s Formulation of the RFC

      Plaintiff asserts that the ALJ erred in her RFC assessment

because she did not account for Plaintiff’s significant deficits

in his peripheral vision. This Court finds that the ALJ did not

properly explain how her depth perception limitation in the RFC

translates to the Plaintiff’s severe impairment of diabetic

retinopathy and Plaintiff’s resulting peripheral vision

limitations.


                                  8
       During the relevant time period, numerous visual field tests

performed by Plaintiff’s medical examiners revealed Plaintiff’s

“confrontation visual fields [are] limited” in both eyes. 2 [Pl.’s

Br., p. 5-6]. Furthermore, Plaintiff testified at length as to his

limited peripheral vision:

       Q: Okay. Tell me a little bit about what visual
       problems you were having back then . . . What do you
       – how do you see the world?

        A: I – my peripheral vision is bad on both sides, and
        lower . . . when I walk, I will usually look down most
        of the time, because I don’t see what’s below me to
        walk into . . .

        Q: And with regard to – you said that you have
        difficulty looking down, you know, you have to look
        down when you walk.

        A: Yea. Peripheral vision, to most people, just think
        it’s the sides . . . Maybe there is another term for
        it. But the peripheral, also for me, is above and below.

    [R.P., p. 55, 67-68].

        In formulating the RFC, the ALJ concluded without

explanation, that the Plaintiff had the residual functioning

capacity to perform light work, involving “no more than occasional

changes in depth perception.” [Id. at 33]. This Court notes that

there is a significant difference between depth perception, which


2 A confrontation visual field exam asks the patient to cover one
eye and look directly at an object straight ahead. The examiner
moves his hand in and out of the patient’s peripheral visual field
to screen for problems. Kierstan Boyd, Visual Field Test, American
Academy of Ophthalmology, (Jan. 17, 2019),
https://www.aao.org/eye-health/tips-prevention/visual-field-
testing.com.
                                 9
is the ability to perceive relative distance, and peripheral

vision, which is the visual field outside of the direct line of

vision. Peripheral vision loss is also commonly referred to as

“tunnel vision.”

     Given the Plaintiff’s lengthy testimony detailing his

symptoms of his tunnel vision and the medical records detailing

his 18 eye surgeries and medical exams that consistently noted

Plaintiff’s limited peripheral vision, it appears that there may

have been a disconnect between the ALJ’s RFC determination which

provides for a depth perception limitation, which may not

necessarily account for the Plaintiff’s diabetic retinopathy, and

related tunnel vision symptoms. It is especially perplexing with

respect to the VE’s testimony that a person who had to turn his

head to significant degree in order to locate the items on the

left and the right, “would not be able to meet competitive

production standards” of the jobs the ALJ found the Plaintiff had

the ability to perform. [R.P., p. 81].

     While the ALJ is entitled to establish any RFC appropriate to

a claimant supported by the evidence, the ALJ’s RFC must “be

accompanied by a clear and satisfactory explication of the basis

on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d Cir.

1981). See also Fargnoli v. Halter, 247 F.3d 34, 41 (3d Cir.

2001). The ALJ did not provide any clear explanation or

evidentiary support that the depth perception limitation accounted
                                 10
for the Plaintiff’s tunnel vision symptoms, even though the record

evidence could potentially support such limitation, if credited by

the ALJ. However, this Court will not speculate as to the reason

the ALJ chose this particular limitation, or whether this

limitation is appropriate. “The Court cannot weigh the evidence or

substitute its conclusions for those of the ALJ[.] . . . Without

the ALJ performing the analysis, the Court also cannot determine

whether the ALJ’s decision is supported by substantial evidence.”

Curry v. Comm’r of Soc. Sec., 2017 U.S. Dist. LEXIS 29798, *12

(D.N.J. Mar. 2, 2017).

     Therefore, the Court finds that this matter must be remanded

for further proceedings so that the ALJ can set forth her

reasoning, based on the record evidence, for whether or not the

depth perception limitations is appropriate.

     Lastly, the Court declines to address Plaintiff’s remaining

claims of error as they may be affected by the ALJ’s review of

this case on remand to include Plaintiff’s additional arguments.



V.   CONCLUSION

     For the reasons expressed above, the Court vacates the ALJ’s

decision and remands for proceedings consistent with the above

analysis.

ACCORDINGLY, it is on this 17th day of July, 2019,

     ORDERED that the decision of the Administrative Law Judge is
                                 11
VACATED and this case is REMANDED for further proceedings

consistent with this Memorandum Opinion; and it is further

     ORDERED that the Clerk of Court shall close this case.



                                     ___s/ Renée Marie Bumb___
                                     RENÉE MARIE BUMB, U.S.D.J.




                                12
